DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C (FIGS. 5-12) in the reply filed on February 16, 2022 is acknowledged. Claims 2-6 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the bracket.” There is insufficient antecedent basis for this feature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidl et al. (US 2012/0252621; hereinafter “Seidl”) in view of Gianone (US. 2009/0176613).

Claim 1
Seidl discloses an electronically locking differential assembly comprising:
a differential casing (7) defining first and second output shaft openings (openings on left and right sides of FIG. 1) that are co-axially aligned along an axis of rotation of the differential casing (7);
a first and a second side gear (20, 22) rotatably mounted within the differential casing (7), the first and second side gears (20, 22) being co-axially aligned along the axis of rotation of the differential casing (7), the first side gear (one of 20, 22) defining a first shaft opening configured to provide a first torque transmitting connection (via 23) with a first output shaft (“sideshaft”) received within the first output shaft opening, the second side gear (another of 20, 22) defining a second output shaft opening configured to provide a second torque transmitting connection (via 23) with a second output shaft (“sideshaft”) received within the second output shaft opening;
a lock actuation mechanism (e.g., 5 and clutch teeth of 26 and 25) that selectively moves between a locked state where the side gears (20, 22) are fixed for concurrent rotation and an unlocked state where the side gears rotate (20, 22) relative to each other, the lock actuation mechanism (5) includes an armature (30) and a stator assembly (e.g., 29, 32), the stator assembly having an electromagnetic coil (inner portion of 29); and 
a lock detect mechanism (e.g., 38, 44) that detects whether the lock actuation mechanism (5, 25, 26) is in the locked state, the unlocked state, and an intermediate position between the locked and the unlocked state (see e.g., paragraphs [0043] and [0051], the lock detect mechanism including a first member (38) fixed for concurrent movement with the armature (30) and that moves relative to a second member (44) (compare FIGS. 1 and 2). 
Seidl does not disclose wherein the lock detect mechanism is configured to provide feedback to the driver corresponding to the lock actuation mechanism being in an intermediate position. However, Gianone discloses a sensor (76) in the locking mechanism (10) that is used to informed the driver of the status of the differential (see paragraph [0027]). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Seidl to have provide the information from the lock detect mechanism, namely the multiple states of the lock mechanism, in order to inform the driver of the status to, for example, inform the driver of an inconsistency between the commanded state of the lock actuation mechanism and the actual state thereof.

Claim 12
Seidl discloses wherein the pair of pinion gears (19) are intermeshed with the first and second side gears (20, 22) to form a torque transfer arrangement configured for transferring torque between the pinion gears (19) and the first and second side gears (20, 22) to rotate the first and second side gears (20, 22) about the axis of rotation, the torque transfer arrangement also being configured for allowing the first and second side gears (20, 22) to rotate at different rotational speeds with respect to one another about the axis of rotation in the unlocked state as would be readily understood by those skilled in the art.

Claim 14
Seidl as modified would necessarily disclose wherein the lock detect mechanism provides feedback to the driver when the electronic locking differential is commanding locked but remains open since according to the modification in the rejection of claim 1 would inform the driver of all states of the lock actuation mechanism including an open state.

Claim 15
Seidl as modified would necessarily disclose wherein the lock detect mechanism provides feedback to the driver when the electronic locking differential is commanding open but remains locked since according to the modification in the rejection of claim 1 would inform the driver of all states of the lock actuation mechanism including a locked state.

Allowable Subject Matter
Claims 7-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With reference to claim 7, the prior art does not disclose or render obvious an electronically locking differential comprising the combination of features as claimed including “wherein the first member rotates upon translation of the bracket” where, for purposes of the 112(b) rejection this feature is interpreted as a bracket translating concurrently with the armature.
With reference to claim 13, the prior art does not disclose or render obvious an electronically locking differential comprising the combination of features as claimed including “wherein the lock detect mechanism comprises a normally open mechanical switch.” The combination of the lock detect mechanism detecting the intermediate position and feeding this back to the driver, with the use of a switch (which by definition only switches between two positions) is not an obvious combination. In the prior art, the use of a hall effect or other similar sensor can sense distance and therefore can detect that intermediate position. Using a switch would also require some other sensor or controls in order to detect that third state of the clutch, and replacing a single hall effect or linear position sensor with a more complex system of sensors would not have been an obvious modification.
Claims 16-20 are allowed.
With reference to each of claims 16 and 20, the prior art does not disclose or render obvious  an electronically locking differential assembly comprising the combination of features and in particular, a lock detect mechanism that detects whether the lock actuation mechanism is in the locked state, the unlocked state, and an intermediate position between the locked and the unlocked state, of which the status of the intermediate position is fed back to the driver, where the lock detect mechanism comprises “a normally open switch that moves between an open position corresponding to the unlocked state and a closed position corresponding to the locked state” or “a normally closed switch that moves between a closed position corresponding to the unlocked state and an open position corresponding to the locked state.” Claims 16 and 20 are non-obvious combinations for the same reason as claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fusegi (US 2005/0279607) discloses the use of a switch on an electromagnetic differential locking clutch which is only capable of detecting two states, on and off.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659